Exhibit 10.2

 

SEPARATION AND SERVICES AGREEMENT

 

This SEPARATION AND SERVICES AGREEMENT (the “Agreement”) is entered into by and
between Bally Gaming, Inc. d/b/a Bally Technologies, and its affiliates and
subsidiaries (the “Company”) and Robert C. Caller, on behalf of himself, his
marital community and his respective heirs or assigns (“Caller”), and shall be
effective on the date last signed by the parties, as indicated below.

 

WHEREAS, Caller has been a full-time employee, employed at-will by the Company,
as Executive Vice President, Chief Financial Officer, and Treasurer; Caller and
the Company wish to set forth terms and conditions of his transition to a
part-time employment relationship with the Company, along with related rights
and obligations of the parties; and, Caller and the Company wish to resolve all
matters related to Caller’s full-time employment with the Company, on the terms
and conditions expressed in this Agreement.

 

NOW THEREFORE, in consideration of the mutual promises contained herein, the
parties, intending to be legally bound, agree as follows:

 

1.                                       Termination of Employment and Service
Obligations.

 

1.1                                 Termination of Employment.  Caller and the
Company agree that: (i) Caller’s  positions as Executive Vice President, Chief
Financial Officer, and Treasurer of the Company, all other positions that Caller
may hold as an officer and/or director of the Company or any of its subsidiaries
or affiliates, the Letter Agreement letter dated March 9, 2006, and the First
Amendment to Letter Agreement dated December 31, 2008 (collectively, the
“Employment Agreement”), shall terminate effective as of August 12, 2010; and
(ii) Caller shall continue to provide certain services, as more specifically set
forth in Attachment A, as a full time employee of the Company until August 31,
2010, at which time Caller’s full-time employment with the Company shall
terminate (the “Separation Date”).

 

1.2                                 Agreement for Services.  For a period of two
years commencing on September 1, 2010 and ending on August 31, 2012, unless
terminated earlier pursuant to Section 10.1 (the “Term”), Caller shall provide
services to the Company as a part-time employee, all as more specifically
described in Attachment A, and as the Company may reasonably request (made by
either members of the Board of Directors or the Chief Executive Officer or their
designees) from time to time, all at such location(s) as the Company may
reasonably require.  Caller agrees to use his best skill, efforts and judgment
in performing such services.  The Company and Caller agree and understand that
the services performed by Caller under this Agreement shall not exceed 40 hours
per month, unless previously agreed to by both parties in writing. Caller shall
be entitled to accept other employment and pursue other activities and
interests, so long as such employment, activities and interests do not otherwise
breach Caller’s covenants and obligations under this Agreement and/or prevent or
inhibit Caller from providing requested services to the Company.

 

2.                                       Payments; Benefits.

 

2.1                                 Compensation for Services.  So long as this
Agreement has not been terminated by either party, the Company shall pay Caller
cash compensation: (i) at an annual rate of $175,000 during the first year of
the Term; and (ii) at an annual rate of $100,000 during the second year of the
Term (collectively, the “Service Fees”), which Service Fees shall be payable in
accordance with the Company’s regular payroll practices and subject to
applicable withholding.

 

--------------------------------------------------------------------------------


 

2.2                                 2010 MIP.  Caller shall be eligible to
receive any bonus earned for fiscal year 2010 performance in accordance with the
terms and conditions of the Management Incentive Program (MIP).  Caller shall
not be entitled to earn any further payments under the MIP after fiscal year
2010.  In lieu of participating in the FY11 MIP, Caller will receive a gross
lump sum cash payment of $50,000, payable by September 30, 2010.

 

2.3                                 Stock Options.  The Company agrees that any
issued and outstanding stock options or restricted stock units granted to Caller
under the Company’s equity incentive plans shall continue to vest, if the same
have not already vested, and shall become exercisable until the termination of
this Agreement, as more specifically provided in Section 10.1, at which time all
then unvested stock options, if any, and unvested restricted stock units shall
terminate, and all then vested stock options will remain exercisable for an
additional period of one year (or such longer period set forth in the applicable
equity incentive plan), at which time such vested stock options will terminate,
all as further provided in the award agreements entered into between the Company
and Caller.  Notwithstanding anything in this Section 2.3 to the contrary, in
the event that the Company terminates Caller’s part-time employment  without a
Breach at any time before the expiration of the Term, then  all unvested stock
options, if any, and unvested restricted stock units shall immediately vest, all
as further provided in the award agreements entered into between the Company and
Caller, and all of Caller’s outstanding stock options will remain exercisable
thereafter only until the first anniversary of such termination of employment.

 

2.4                                 Expenses. The Company agrees to reimburse
Caller for all reasonable and necessary out-of-pocket business related expenses
he incurs at the request of the Company, provided that Caller shall submit
reasonable documentation of such expenses.

 

2.5                                 Benefits.  As a part-time employee, other
than the Company’s 401(k) Savings Plan and Employee Stock Purchase Plan (ESPP),
Caller shall not be entitled to participate in any of the Company’s employee
benefit plans or programs from and after Separation Date, including, but not
limited to the following:  a) short-term disability; b) long-term disability; c)
basic life; d) accidental death and dismemberment; e) dependent life insurance;
f) medical insurance.  Caller will still be eligible for participation in the
Company’s 401(k) plan and ESPP in accordance with their terms and conditions.

 

2.6                                 Vacation Time.  As of the Separation Date,
Caller shall no longer accrue vacation time.  Further, the Company shall pay to
Caller the balance of Caller’s accrued and unused vacation time as of the
Separation Date.  Any payments made to Caller pursuant to this Agreement shall
be made in accordance with all applicable withholding deductions, and shall be
payable in accordance with the Company’s standard payroll practice

 

2.7                                 No Other Benefits.  Except as provided in
this Agreement, Caller shall not be entitled to receive any other payment,
benefit or other form of compensation as a result of his full-time or part-time
employment or his departure therefrom.  Specifically, Caller shall not be
eligible for severance benefits under any plan, program or arrangement sponsored
or funded by the Company, and he hereby waives any right to such benefit(s).
Further, Caller agrees that, in connection with any appointments on management
and supervisory boards for any affiliates or subsidiaries of the Company, and
for any tasks performed in connection therewith, Caller shall not be entitled to
any further remuneration and/or any other benefits.

 

3.                                       Restrictive Covenants.

 

3.1                                 Covenant Not to Compete.  During the Term
and for a period of one year following the expiration or termination of this
Agreement for any reason, Caller will not, directly or indirectly, whether as
employee, owner, partner, agent,  officer, consultant, advisor, stockholder
(except as the beneficial owner of not more than 3% of the outstanding shares of
a corporation, any of the capital stock of which is

 

--------------------------------------------------------------------------------


 

listed on any national or regional securities exchange or quoted in the daily
listing of over-the-counter market securities and, in each case, in which Caller
does not undertake any management or operational or advisory role) or in any
other capacity, for Caller’s own account or for the benefit of any person or
entity, establish, engage, or be connected with any person or entity that is at
the time engaged in the gaming equipment business or otherwise competitive with
the Company.  Caller acknowledges and agrees that the scope of these non-compete
provisions are unlimited geographically and that the scope and duration of the
covenant are reasonable and fair; however, if a court of competent jurisdiction
determines that this covenant is overbroad or unenforceable in any respect, the
Company and Caller agree that the covenant shall be enforced to the greatest
extent the court deems appropriate, and such court may modify this covenant to
that extent.

 

3.2                                 Non-Solicitation.  Caller shall not,
directly or indirectly, during the Term and through the date one year after the
expiration or termination of this Agreement for any reason, hire or aid or
endeavor to solicit or induce any employee or consultant of the Company to leave
the service of the Company or to accept employment of any kind with any other
person or entity.

 

3.3                                 Existing Obligations.  Notwithstanding
anything to the contrary contained in this Agreement, Caller acknowledges that:
(1) pursuant to his Employment Agreement, he has certain continuing obligations
to the Company including, without limitation,  obligations with respect to
non-competition, non-solicitation and confidentiality (the “Continuing
Obligations”); (2) the terms and conditions of the Continuing Obligations are
not modified by this Agreement; (3) the terms and conditions of the Continuing
Obligations shall remain in full force and effect; and (4) he is not owed any
additional remuneration in connection with these Continuing Obligations.

 

4.                                       Release of Claims.

 

4.1                                 Caller Release.  Caller hereby forever
releases and discharges the Company, its employees, agents and attorneys (in
their individual and representative capacities), from any and all claims,
demands, losses, damages, actions, causes of action, suits, debts, promises,
liabilities, obligations, liens, costs, expenses, attorney’s fees, indemnities,
subrogations (contractual or equitable) or duties, of any nature, character or
description whatsoever, arising from or relating to, directly or indirectly,
Caller’s full-time employment with the Company or the Employment Agreement as of
the Separation Date.  This release shall only apply to claims relating to
Caller’s full-time employment with the Company prior to the Separation Date or
the termination of Caller’s full-time employment with the Company, and shall not
apply to obligations of the Company after the Separation Date pursuant to this
Agreement.  This release of claims includes, but is not limited to, claims at
law or equity or sounding in contract (express or implied) or torts arising
under federal, state or local laws or the common law prohibiting age, sex, race,
national origins, disability, veteran status or any other forms of
discrimination (including, but not limited to, the  Nevada Civil Rights Act, the
Nevada Wage Statute, the Nevada Constitution, the Nevada Fair Employment
Practices Act, the Family and Medical Leave Act, the Age Discrimination in
Employment Act of 1967,the Labor Management Relations Act, the Fair Labor
Standards Act, the Rehabilitation Act of 1973, the Lilly Ledbetter Fair Pay Act,
the Occupational Safety and Health Act, the Sarbanes-Oxley Act, the American
with Disabilities Act , Title VII of the Civil Rights Act of 1964, as amended by
the Civil Rights Act of 1991 , the Civil Rights Act of 1866, the Older Workers
Benefit Protection Act, 42 U.S.C. § 1981, the National Labor Relation Act,  any
common law or statutory cause of action arising out of Caller’s full-time
employment or termination of full-time employment with the Company, and all
amendments to the aforementioned statutes).

 

5.                                       Revocation Period.  This Agreement is
enforceable when both parties have signed the Agreement.  The parties understand
and acknowledge that Caller has seven calendar days following his execution of
this Agreement to revoke his acceptance.  For revocation to be effective, notice
of revocation must be

 

--------------------------------------------------------------------------------


 

received by the Company no later than 5:00 p.m. on the seventh calendar day
after Caller signs the Agreement.  If Caller revokes this Agreement, it shall
not be effective or enforceable, and neither party will be deemed to have
released the other or to have waived any rights with respect to the matters
addressed in this Agreement.

 

6.                                       Time to Review Agreement; Advice of
Counsel.  Caller acknowledges that he received a copy of this Agreement for
review on or before August 12, 2010 and was offered at least twenty-one days to
review, consider and negotiate the provisions of this Agreement prior to
execution (“Review Period”), however, in the event that Caller executes this
Agreement prior to the expiration of the Review Period, Caller knowingly and
voluntarily waives all rights to any further time for review remaining in the
Review Period.  Caller also agrees that any modifications to the Agreement
originally sent to him, whether considered or deemed to be material or
immaterial, shall not restart the twenty-one (21) day consideration period.
Caller is advised to consult with an attorney before signing this Agreement and
acknowledges that he has been afforded an opportunity for counsel of his
choosing to read and review it; that he has had the provisions fully explained
to him by his counsel; and that he is signing this Agreement freely, voluntarily
and with full knowledge of its terms and consequences.

 

7.                                       Confidential Information; Intellectual
Property.  Caller shall hold in a fiduciary capacity for the benefit of the
Company and its stockholders all secret, confidential, and proprietary
information, knowledge, and data relating to the Company (and any of its
subsidiaries or affiliates), obtained by Caller during his employment (whether
part-time or full-time) or by reason of the scope of his services provided
hereunder.  Other than is necessary in the business of the Company or the scope
of his services, during the Term and after the expiration or termination of the
this Agreement, Caller shall not directly or indirectly, without the prior
written consent of the Company or except as may be required by law, communicate
or divulge any such information to any person or entity.

 

Caller will promptly disclose to the Company all inventions, discoveries,
concepts, ideas, developments, improvements, and innovations, whether or not
patentable, and the expressions of` all inventions, discoveries, concepts,
ideas, developments, improvements, and innovations, whether or not copyrightable
(collectively, “Inventions”), conceived, developed, or first actually reduced to
practice by him, related to his services under this Agreement.  Except for
Inventions that Caller now owns, which are specifically described in a statement
that has been separately executed by Caller and the Company and attached hereto
as Attachment B, all Inventions that relate in any manner to the existing or
contemplated business or research activities of the Company shall be the
exclusive property of the Company.  Except as provided in Attachment B, Caller
assigns to the Company his entire right, title, and interest in and to all such
Inventions.  Caller will, at the Company’s request and expense, execute specific
assignments to any Inventions and execute, acknowledge, and deliver patent
applications and such other documents as the Company may reasonably request.

 

8.                                       Non-Disparagement.  Caller and the
Company agree that during and after the Term, neither shall, publicly or
privately, disparage or make any statements (written or oral) that could impugn
the integrity, acumen (business or otherwise), ethics or business practices, of
the other, except, in each case, to the extent (but solely to the extent)
(i) necessary in any judicial or arbitral action to enforce the provisions of
this Agreement or (ii) in connection with any judicial, regulatory or
administrative proceeding to the extent required by applicable laws. For
purposes of this Section 8, references to the Company include its officers,
directors, employees, consultants and shareholders (which are reasonably known
as such to Caller) on the date hereof and hereafter.

 

9.                                       Injunctive Relief; Jurisdiction. 
Caller acknowledges that the Company will suffer irreparable injury, not readily
susceptible of valuation in monetary damages, if Caller breaches or threatens to
breach his obligations under Sections 3, 5, 7, 8, and 9.  Accordingly, Caller
agrees that the Company will be

 

--------------------------------------------------------------------------------


 

entitled, at the Company’s option, to injunctive relief, without the necessity
of posting a bond against any breach or prospective breach by Caller of his
obligations under this section, in any federal or state court of competent
jurisdiction sitting in the State of Nevada, in addition to monetary damages and
any other remedies available at law or in equity.

 

10.                                 Termination.

 

10.1                           This Agreement, the Term and Caller’s part-time
employment with the Company hereunder shall terminate on the first to occur of:
(i) on August 31, 2012; (ii) on Caller’s death; (iii) immediately as a result of
a Breach (as defined below) by Caller; or (iv) on Caller’s resignation for any
reason.  Except as provided in this Agreement, upon termination of this
Agreement, for any reason, the Company’s obligations and the rights of Caller
shall immediately terminate.  Except as set forth in this Agreement, upon
termination of this Agreement for any reason the Company shall pay to Caller or
his estate, as applicable, all amounts due and payable prior to the termination
of the Agreement.  Unless otherwise provided herein, Sections 3, 5, 7, 8, 9, and
10 shall survive the termination of this Agreement.

 

10.2                           As used in this Agreement, “Breach” shall
include, without limitation, (i) Caller’s engagement in conduct that materially
harms the Company through an act of dishonesty or breach of fiduciary duty;
(ii) Caller’s conviction of a felony; (iii) Caller’s failure or refusal to
substantially perform any duties required in connection with this Agreement,
which is not cured within 7 days after having received  notice of such failure
or refusal to perform; (iv) Caller’s engagement in any conduct that the Company
may construe as a risk; (v) failure to comply with any provisions of applicable
law, including, but not limited to, any gaming statute or regulation of any
government having jurisdiction over the Company or of any jurisdiction in which
the Company may be doing business at any time, and (vi) any conduct that, in the
Company’s reasonable judgment may materially and negatively affect the Company’s
gaming licenses or approval in any jurisdiction.

 

11.                                 Entire Agreement; Assignment.  This
Agreement constitutes the entire agreement between the parties with respect to
the subject matter hereof and supersedes all prior agreements between the
parties with respect to such matters, unless specifically provided otherwise
herein.  Without limiting the foregoing, and except as provided herein, the
Employment Agreements will terminate on August 12, 2010, and thereafter be of no
force or effect.  This Agreement may be modified or amended only with the
written consent of both parties.  This Agreement is for Caller’s personal
services and he may not assign, transfer, or delegate any duty or obligation to
perform such services. Any such attempted assignment shall be null and void.

 

12.                                 Waiver.  Neither the failure nor any delay
on the part of either party to exercise any right, remedy, power, or privilege
under this Agreement shall operate as a waiver thereof.

 

13.                                 Notice. All notices required by this
Agreement must be in writing and must be delivered or mailed to the addresses
given below or such other addresses as the parties may designate in writing.

 

Bally Gaming, Inc.

 

Robert C. Caller

6601 S. Bermuda Road

 

16 Blue Heron Drive

Las Vegas, Nevada 89119

 

Greenwood Village, Colorado 80121

Attention: General Counsel

 

 

 

14.                                 Counterparts. This Agreement may be executed
in counterparts, each of which shall be deemed an original, and all of which,
taken together, shall constitute one and the same instrument.  This

 

--------------------------------------------------------------------------------


 

Agreement may be executed and delivered by exchange of facsimile copies showing
the signatures of the parties, and those signatures need not be affixed to the
same copy.

 

15.                                 Governing Law.   The laws of the state of
Nevada applicable to contracts made or to be wholly performed there (without
giving effect to choice of law or conflict of law principles) shall govern the
validity, construction, performance, and effect of this Agreement.

 

16.                                 Compliance with Section 409A.  The Company
intends this Agreement to comply with the requirements of Section 409A of the
Internal Revenue Code (the “Code”) or an exception thereto, but it does not
warrant or guarantee such compliance. The terms of this Agreement shall be
interpreted, to the fullest extent possible, to comply with Section 409A of the
Code or an exception thereto. Under no circumstances may the time or schedule of
any payment made or benefit provided pursuant to this Agreement be accelerated
or subject to a further deferral except as permitted or required pursuant to
regulations and other guidance issued pursuant to Section 409A of the Code. 
Caller shall not have any right to make any election regarding the time or form
of any payment due under the terms of this Agreement.  Further, Caller shall
remain solely responsible for any adverse tax consequences imposed upon him by
Section 409A, if any.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the dates
indicated below.

 

BALLY GAMING, INC. d/b/a

 

CALLER

BALLY TECHNOLOGIES

 

 

 

 

 

/s/ Mark Lerner

 

/s/ Robert C. Caller

 

 

Robert C. Caller

Name:

Mark Lerner

 

 

 

 

 

 

 

 

Title:

Secretary

 

Date:

August 12, 2010

 

 

 

 

 

Date:

August 12, 2010

 

 

 

 

--------------------------------------------------------------------------------


 

ATTACHMENT A

 

DESCRIPTION OF SERVICES

 

1)              Transition activities with new CFO

 

2)              New CFO, Finance Department, and Director of Internal Audit
Mentoring/Coaching

 

3)              Internal Audit review and mentoring of Internal Audit leadership
in order to assist with the smooth transition of the leadership in the Internal
Audit Department.  Caller will provide monthly oversight of the Internal Audit
function including, without limitation, reviewing completed reports (and
supporting work papers, as considered necessary under the circumstances),
reviewing the completion of the status of projects including, without
limitation, compliance programs related to Sarbanes Oxley Section 404 with the
Annual Plan, preparation of Internal Audit leadership for the quarterly Audit
Committee of the Board of Directors’ meetings, and support with outside auditors
as needed by the Company.

 

4)              Participation with Audit Committee of the Board of Director
Audit Committee as requested.

 

5)              Special projects including international infrastructure, mergers
and acquisitions and other projects as determined by the CEO and/or the Board of
Directors or their designees.

 

6)              Investor Relations support

 

7)              Host customer and/or vendor entertainment activities when
requested.

 

8)              Serve on the Compliance Committee.

 

--------------------------------------------------------------------------------


 

ATTACHMENT B

 

EXCLUDED INVENTIONS

 

Golf Betting Management Software that is used to calculate individual and team
betting amongst multiple players using a standard “Nassau” format including
presses, two and four man team competitions, calculation of “Skins” both gross
and net of handicap producing summarized results automatically by player for all
types of bets entered into.

 

--------------------------------------------------------------------------------